PER CURIAM.
This Court’s order, dated August 31, 2012, denying Appellee’s Motion to Dismiss, is withdrawn. Upon review of the record on appeal, which this Court received October 1, 2012, more than a month after the denial, the court determines Ap-pellee’s motion was improvidently denied.
The record contains the lower court’s Final Judgment: signed July 12, 2012, stamped filed by the clerk of the lower court July 13, 2012. The lower court’s docket report confirms the same. Appellant’s clock thus began ticking on July 13, 2012 — when the signed, written order was filed with and by the clerk. See Fla. R.App. P. 9.020(i). Appellant filed his notice of appeal on August 20, 2012 — a week beyond his thirty-day deadline. See Fla. R.App. P. 9.110(b). Accordingly, this court does not have jurisdiction to hear the appeal, and Appellant’s appeal is DISMISSED. The order of the trial court stands. “The [Appellee’s] vehicle should be returned forthwith.”
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.